—In an action, inter alia, to recover damages for negligence, the plaintiffs appeal, *544as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), dated October 5, 2000, as granted that branch of the motion of the defendant Town of Ossining which was to dismiss the first cause of action insofar as asserted against it for failure to file a notice of claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs did not file a notice of claim in compliance with General Municipal Law § 50-e with respect to a claim arising from an incident which occurred on May 12, 1997. Therefore, the Supreme Court properly granted that branch of the respondent’s motion which was to dismiss the first cause of action insofar as asserted against it (see, Hey v Town of Napoli, 265 AD2d 803; Steinberg v Village of Garden City, 247 AD2d 463; Perry v City of New York, 238 AD2d 326). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.